Appellant was convicted of an assault with intent to murder. Bills of exceptions were reserved to the admission of insulting language used by defendant in regard to Miss Mitchell, as well as to the charge of the court in several particulars, but inasmuch as the bills were not filed until two days after adjournment of the court, they can not be considered on appeal. This disposes of the objection to the testimony. If, however, the charge, though not excepted to at the time, is erroneous, the judgment will be reversed, provided the errors are of such a nature, when considered in connection with the evidence adduced and issues raised on the trial, as were calculated to injure the rights of the accused. We have carefully examined the charge of the court, and objections thereto made, but find no error has been committed. Every phase presented by the evidence favorable to defendant was by the charge submitted to the jury. This having been done, there was no error in refusing charges requested by defendant. We are of opinion the evidence amply supports the conviction for assault with intent to murder. When struck by Spivey, appellant returned the blow with a knife instantly, thus demonstrating that he was not only prepared with an open knife, and willing, but that he was anxious, to engage in a deadly conflict with Spivey, the assaulted party.
The judgment is affirmed. *Page 456 
                          ON REHEARING.